Citation Nr: 1815866	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1962 to April 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the RO in Lincoln, Nebraska, which, in pertinent part, denied service connection for tinnitus.   

At the outset, a January 2018 statements reflects that the Veteran wrote that he had "just discovered" that the representative did not appeal the portion of the April 2014 rating decision denying service connection for hearing loss.  The Veteran requested that a claim for hearing loss be "rejoined" to the current appeal; however, the December 2014 notice of disagreement (NOD) reflects that the Veteran only disagreed with the portion of the April 2014 rating decision that denied service connection for tinnitus.  The December 2014 NOD shows the Veteran wrote that he specifically disagreed with "VA's denial for tinnitus."  As the Veteran did not appeal the portion of the April 2014 rating decision that denied service connection for hearing loss, the rating decision became final as to that issue.  See 38 U.S.C. 
§ 7105(c) (2012) and 38 C.F.R. §§ 3.105, 20.1103 (2017) (the finality of a prior final decision must be respected in VA adjudications).  

Subsequently, at the June 2015 decision review officer (DRO) hearing, the DRO informed the Veteran of the tinnitus issue on appeal, and the Veteran testified that, while he had hearing loss, he was not asserting that hearing loss was "military-related."  See June 2015 DRO hearing transcript.  In addition, while the Veteran has advanced that the representative is responsible for not appealing service connection for hearing loss, and that the representative did not provide "education regarding the claim much less the appeal," the December 2014 NOD was dated, signed, and sent by priority mail by the Veteran.  The December 2014 NOD, via a VA Form 21-0958, also specifies (in bold type) to "please list each specific issue of disagreement and note the area of disagreement."  The Veteran also checked "no" when asked if he would like to receive a telephone call or email from a representative at the local RO regarding the NOD.  

Finally, as the January 2018 statement reflects the Veteran wrote that he intended to submit new evidence regarding the etiology of hearing loss, it appears he may intend to raise an issue of reopening service connection for hearing lost (based on new and material evidence).  The RO should take any appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.  

2.  Symptoms of tinnitus have been continuous since service separation.

3.  The Veteran currently has a disability of tinnitus. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the Board is granting service connection for tinnitus, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Tinnitus 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2017) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As such, the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for tinnitus based on continuity of symptomatology since service under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides actual case questions of law or fact).

The Veteran contends that service connection is warranted for tinnitus because his current tinnitus resulted from in-service noise exposure.  See June 2015 DRO hearing transcript; see also December 2014 NOD.  The Veteran has reported various loud noise exposures during service, including gunfire and jet engine noise, and having tinnitus since service.

Initially, the Board finds the Veteran has a current disability of tinnitus.  A September 2017 VA audiometric examination report conveys the Veteran was diagnosed with tinnitus.  In addition, the Veteran has credibly reported that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from exposure to various loud noises during service, including gunfire and jet engine noise during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  See DD Form 214 (reflecting "MATE (water trans) II"); see also 38 U.S.C. § 1154(a) (2012).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.


The Board also finds the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  At the June 2015 DRO hearing, the Veteran testified that tinnitus was proximately due to service and that symptoms of tinnitus, described as constant ringing, began during service.  The Veteran also testified that tinnitus began in service due to gunfire and aircraft engine noise.  The December 2014 NOD reflects that the Veteran wrote that tinnitus began during service as due to exposure to jet engine noise and artillery fire.  As noted above, tinnitus is a condition capable of lay observation and diagnosis.  See Charles, 16 Vet. App. at 374.

Although the Veteran was not specifically diagnosed with a tinnitus disability during service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  The evidence of record demonstrates in-service acoustic trauma associated with gunfire and jet engine noise and the Veteran reported noticing tinnitus during service that continued since separation from service.

The Veteran has asserted, at the June 2015 DRO hearing and elsewhere, that tinnitus originated during active service and has continued to the present.  The Veteran's statements are competent, credible and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms of tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As the criteria are met for presumptive service connection for tinnitus based on continuous post-service 

symptoms (38 C.F.R. § 3.303(b)), with the benefit being granted, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C. § 7104 (stating that the Board decides only actual case questions of law or fact).


ORDER

Service connection for tinnitus is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


